PENDLETON, J.
This is an appeal by plaintiff from a judgment dismissing the complaint, with $20 costs, entered on a decision granting defendants’ motion, made at the opening of the trial, to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action. The action is to recover money paid under duress. The gravamen of the complaint is the duress exercised by defendant Luddington and the payment to him by reason thereof. All the allegations as to the contract witli defendant Beers are by way of introduction and explanation. No charge of duress is made against defendant Beers, or payment to him, and as to him no cause of action is shown. Judgment should be reversed, with $15 costs, as to defendant Luddington, and a new trial granted; as to defendant Beers, the judgment should be affirmed, with $10 costs. All concur.